Title: To Benjamin Franklin from Landais, 4 October 1779
From: Landais, Pierre
To: Franklin, Benjamin


May it please your Excellency
Ship Alliance off Texel 4 October. 1779
I now embrace the First Oppertunity to transmitt the material parts of my Journal of our late Cruize which ended Yesterday.
On Saturday the 14 August we were the Ships Bon homme Richard, Alliance, Monsieur & Pallas, arm’d briggs Vengeance & Grandville & the Cerf Cutter in Company under Groa. We all weyed Anchor & put to Sea early in the Morning.
the 19th. A Ship was taken by the Monsieur, laden with Canvas, bound to Spain, she was dutch but had been taken by a privateer from Liverpool.

21st. Gave chace to a Ship windward she appears like an east indiaman, Capt. Jones at about 4 Miles Leeward of us at 2 oClock made Signal for forming the Line of Battle. The Chace is 5 miles windward of me. Having it in my power to take my Station at any time, being in this situation, I continued the Chace till 5. At 6 bore down & at 9 Spoke with Capt. Jones, who inform’d me he had Sent the dutch Ship to L’Orient & that the Monsieur was going to leave us.
22d. Saw the same ship we took Yesterday for an eastindiaman, but by her present conduct she is a man of War. Capt. Jones would not give chace to her, but put away after a brig, which he came up with in the evening. She is from Limerick bound to London, laden with Beef & butter.
23d. Made the Coast of Ireland, saw a sail bearing NNW. made signal & sat all sail. At 1 came up with the Bon homme Richard, she made signal for us to drop astern; took in our light sails & haul’d up our Courses. As we still kept way with her under our topsails, Capt. Jones spoke & order’d this Ship to drop a stern; bore away to let him get a head. The chace now alter’d her course to SW. The Bon homme Richard is under all Sail, but the winds are very light. At 3 saw another sail, westward of the chace. ½ past 3 a signal on board the B.H. Richard for boats. A Calm came on & several Boats were dispatch’d by Capt. Jones, after the Vessells in chace. Saw them board the nearest, a Brig. At 10 she pass’d us & inform’d they were from Newfoundland bound to Bristol, laden with oyl & blubber. At 10 Next morning spoke Capt. Jones, am inform’d that 7 of his men have run away with one of His boats, & that he has sent another boat to look after them. That the other vessell in chace Yesterday is a Sloop from Norway bound to Bordeaux. He asked if I had a Crew ready to put on board the Brig. I told him I did not choose to man any Prize that had been boarded, for my prizemaster could not be answerable for what might be done by others who had taken possession before him.
26th. The Vengeance took a brig. under portugese Colours, laden with Salt, bound to Ireland. Capt. Jones sent the Cerf in Shore to look for his boats.
27 We had a very hard Gale of wind last night, & this morning we have not one of our fleet in Sight.

29 Captured a Letter of Marque of 22 Guns, from Liverpoole bound to Grenada & on a Cruize laden with Provisions. None of our fleet in sight since the night of the 26th.
31 Saw Lewis Islands bearing S½.E. Saw a Ship & brig. gave chace, when got within a few Leagues of them, they tack’d & stood towards us. Found them to be the B.H. Richard & Vengeance.
Septem. 1. In company with these Vessells captured a Letter of Marque bound from London to Quebeck, Mountg. 22 Guns, laden with Naval Stores.
2d. The Pallas join’d us, having been seperated by the gale of the 26 at Night. No account of the grandville & Cerf, the former of which was also seperated by the Same gale.
5 I took a Sloop in Ballast from Leith & another laden with Coals from Greenock, both bound to Shetland. Sent them S E of fair Island where I knew they would find the B.H. Richard & Pallas.
September 6. The Vengeance rejoin’d us, having been absent & burnt a brig from Norway, laden with deals. The B H Richard & Pallas took the 2 Sloops in tow that I captured Yesterday.
7th. Bent Cables & prepared to go into one of the Isles of Shetland, on condition that Capt. Jones should take the risque of this Ship upon himself, & make himself accountable for what might happen to her, having no pilot on board. Your orders to me 28 July Mention’d nothing but a Cruize. At Night a hard gale came on & parted us.
8th. I waited all day, but seeing nothing of our Ships, the 9th. proceeded to our Rendezvous at Flamborough head. In Cruizing hereabouts, we saw nothing of Consequence but a Sloop of War & a Cutter, these we chaced but could not come up with them.
13th. I took a Brig laden with Coals. After this we frequently saw numbers of Colliers, keeping close to the Land, some of which I might perhaps have taken, but hearing there were two 24 Gun Ships upon the Coast, I did not chuse to part with my Crew to man prizes of so little Note; but keep myself in force to be able to engage them, & after to intercept some of the Northern fleet.
22d. Saw a Ship & brig. chaced and reconnoitred the former to be the Pallas, two other Vessells being in sight at the Same time, I made Signal and chaced one, she chaced the other & took her, finding her to be empty, the Pallas left her, & also abandon’d the 1st. brig we saw with her. We spoke together in the evening, am inform’d they parted from the B.H. Richard 2 or 3 days before. They can give no account of what became of the two Sloops I left with them the 7 Instant.
23 Early this morning saw the Bon H Richard & Vengeance. At 2 in the Afternoon saw two Ships leewards of us, lying-to, off the Land. They appear’d to be men of war. Saw also a fleet standing for Scarboro’ made Signal & gave chace to the two former, & came down to them in the Evening. They proved to be the Serapis of 44 Guns, Capt. Pearson, & the Countess of Scarborough of 22 Guns, Capt. Piercy. An engagement immediately ensued. I have inclosed a draft to which I referr you for a discription of our Manoeuvres in the course of it. The Serapis I afterwards tow’d off the Land as she was disabled & had drifted within 4 Miles of Flamborough head, while 3 of our boats wth. part of our Crew were assisting on board the B.H. Richard. All that I suffer’d in the engagement was in my Sails & Rigging, with a few Shots in our hull, & this was of but very little damage.
25 The B.H. Richard being evacuated, Sunk. After this we made the best of our way to this Place, & received a pilot on board Yesterday & got up today. We are now the Ships Alliance & Pallas & brig. Vengeance in company with the Serapis & Countess of Cumberland prizes.
The Grandville has been absent since the Gale of the 26 August, & the Cerf ever since Capt. Jones sent her after his boats, on the Coast of Ireland.
To Recapitulate our prizes I have captured when by myself A Letter of Marque of 22 Guns
A Sloop—empty
A Sloop—with Coals

A Brig—with Coals
In Company with the Pallas
A Brig—empty which we abandon’d
In Company with the B.H. Richard &c
A Ship—with Canvas
A Brig—with provisions
A Brig—Oyl & blubber
A Brig—Salt
A Ship—22 Guns—Naval Stores
A Ship—deals—burnt by the Vengeance
Serapis Man of War 44 Guns
C of Scarboro’. Kings Ship 22 Guns
Besides these I am inform’d that there has been taken by our fleet while I was Seperated, 6 Sail of Colliers which they distroyed, being of very little Consequence. I have now on board this Ship 226 prisoners, in Officers & Men. I find I have not time to inclose the draft to elucidate our engagement the 23 Instant, I shall write you again soon & inclose it. Mr. Du Mas being on board I & the post going away I have only time to Subscribe myself With the Greatest esteem Your Excellencys Most Obedient humble Servant
P: Landais

N.B. the Prizes I dispatch’d were sent to Bergen According to Your Orders.

 
Notation: Capt Landais Journal of his Cruise in the North Seas. Oct 4. 1779.
